Title: Notes on a Cabinet Meeting, 7 May 1803
From: Jefferson, Thomas
To: 


          
          
            
               1803.
              
            
            
              May. 7.
              Present 4. Secretaries & Atty Genl. on the supposition that war between England & France is commenced, or whenever it shall commence.
            
            
              
              1. shall we issue a Proclamation of neutrality? unanimously not. it’s object as to our citizens is unnecessary, to wit, the informg. them that they are to observe the duties of neutrality, because the late instance is so recent as to be in their minds. as to foreign nations, it will be assuring them of our neutrality without price, whereas France may be willing to give N. Orleans for it. and England to engage a just & respectful conduct.
            
            
              
              2. Sea letters to be given even on the present apparent probability of war.
            
            
              
              3. Customhouse officers to attend to the having our seamen furnishd with certif. of citizenship in bonâ fide cases.
            
            
              
              4. New Orleans. altho’ no specific opinion is asked, because premature till we hear from our ministers, see the complexion & probable course & duration of the war, yet the opinion seems to be that we must avail ourselves of this war to get it. whether if negocian fails, we shall take it directly, or encourage a decln of independce. & then enter into alliance &c. we have time enough to consider. we all deprecate Gr. Br’s taking possn of it. we all agree we should not commit ourselves by a convention with France, accepting merely our right of deposit, or any improvement of it short of the sovereignty of the island of N. Orleans, or a portion sufficient for a town to be located by ourselves.
            
          
        